DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed February 21, 2020 in which claims 1-7 and 16 are presented for examination. Claims 8-15 and 17-20 have been withdrawn.

Election/Restrictions
Applicant's election with traverse of Species 6 and Sub-Species B in the reply filed on September 8, 2020 is acknowledged.  The traversal is on the ground(s) that Applicant’s Specification discloses “the features across the various footwear articles described herein may be combined. For example, multiple bellows profiles and shapes may be included in the same footwear article. Thus, illustration of one footwear article is not exclusive of features included in other footwear articles illustrated herein. Rather, the features of the various footwear articles are interchangeable and combinable”. This is not found persuasive because the application contains a number of inventions that are patentably distinct from one another and including divergent subject matter that separate the inventions. Such recognized divergent subject matter separating the inventions is a burden to examination. However, Applicant’s Specification attempts to group the inventions together by generically providing different examples, that may optionally include one or more of other examples. For example: [0186] discloses “In an eighteenth example footwear article, which optionally includes one or more of the first through seventeenth examples, the footwear article further comprises a tongue, the flexible vamp wear guard may be integral with an extension, and the extension may extend from the flexible vamp wear guard onto a lower portion of the tongue”. Therefore, the elected species, Species 6, Sub-Species B, possesses different structural elements that are not required in the non-elected species, which differentiate the inventions and prior art that may be applicable to one species might not be applicable to another. Further, the various claims would employee different search queries and different fields of searching and are therefore a search burden for the examiner.
Claims 8-9, 10-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 8, 2021.
Applicant has elected Species 6 as depicted in figures 11-13 and Sub-Species b as depicted in figure 10B, directed to claims 1-7 and 16. Applicant states claims 1-20 are encompassed within the elected groups. Upon further review of the claims and elected groups, claims 8-9, 10-15 and 17-20 are directed towards the non-elected Species 1-5 and 7-13 and Sub-Species a and c-f.
Here, the elected Species 6 is disclosed in Applicant’s Specification in [0134-0149] and Elected Sub-Species B is disclosed in [0103]. 
Claims 8-9, 10-15 and 17-20 are each directed towards features of non-elected Species 1-5 and 7-13 and non-elected Sub-Species a and c-f. Therefore, claims 8, 9, 
Claim 8 appears to be drawn to Species 1, figures 1-3, because claim 8 recites “wherein a toe cap, the wear guard, and a heel guard are an integrated structure”, which is disclosed in Applicant’s Specification in [0091], “Heel cap 208 may be connected to the flexible vamp overlay 202 via perimeter 222 of the wear guard configuration. For example, the heel cap 208 may be connected to the flexible vamp overlay 202 via perimeter 222 of the wear guard configuration. Thus, the heel cap 208, flexible vamp overlay 202, and the toe cap 204 may be an integrated structure”. The limitations of claim 8 are not disclosed in the Elected embodiment of Species 6, Figures 11-13, [0134-0149].
Claim 9 appears to be drawn to Species 1, figures 1-3, because claim 9 recites “wherein the bellows overlap with quarter panels of the footwear article”, which is disclosed in Applicant’s Specification in [0185], “the wear guard extension positioned on the tongue of the footwear article may vertically overlap quarters of the footwear article without being covered by the quarters”, in which the wear guard extension is disclosed in [0097], “Further, the flexible vamp wear guard 202 may include an extension 306 that extends onto lower portion 232b of tongue 232. Extension 306 may advantageously help to further disperse forces and prevent degradation of the upper 201”. The limitations of claim 9 are not disclosed in the Elected embodiment of Species 6, Figures 11-13, [0134-0149].
Claim 10 appears to be drawn to Species 4, figure 8, because claim 10 recites “wherein the bellows extend along an edge of a lacing structure of the footwear article, 
Examiner notes: Claims 11-15 depend from claim 10.
Claim 17 appears to be drawn to Species 1, figures 1-3, because claim 17 recites “the bellows extend onto the tongue of the footwear article”. Which is disclosed in Applicant’s Specification in [0185], [0097], “Further, the flexible vamp wear guard 202 may include an extension 306 that extends onto lower portion 232b of tongue 232”. The limitations of claim 17 are not disclosed in the Elected embodiment of Species 6, Figures 11-13, [0134-0149].
Claim 18 appears to be drawn to Species 4, figure 8, because claim 18 recites “the bellows are positioned between a lacing structure of the footwear article and a toe of the footwear article”, which is disclosed in Applicant’s Specification in [0126], “The wear guard 802 includes parallel bellows which include parallel ridgelines 804 and valleys 808, the ridgelines 804 and valleys 808 forming multiple curves. In particular, the 
Examiner notes: Claims 18 and 19 depend from non-Elected claim 17.
Claim 20 appears to be drawn to Species 3, figures 5-7, because claim 20 recites “the wear guard is spaced away from an outsole of the footwear article”, which is disclosed in Applicant’s Specification in [0121], “As seen in FIG. 6, the wear guard 502 is clearly spaced away from the outsole 218, midsole 602, and from toe cap 504”. Additionally, it is noted that Applicant’s Specification discloses in [0143] “In this way, the bellows in the bellows configuration may be able to extend from an outsole at a first side of the footwear article to the outsole at an opposite side of the footwear article”. The limitations of claim 20 are not disclosed in the Elected embodiment of Species 6, Figures 11-13, [0134-0149].
Therefore, claims 8-9, 10-15 and 17-20 have been withdrawn from further consideration be the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowley, ll et al. (2012/0180340)[Crowley].
Regarding claim 1, Crowley teaches, A footwear article, comprising: an upper; and a wear guard (10 comprises 110 and 120a, [0080], [0083], [0085], figures 1-3F), the wear guard including bellows positioned at a metatarsal phalangeal joint region of the footwear article (120a includes 124/126 positioned at a metatarsal phalangeal joint region of 10, “the upper 100 includes a top second layer 120a disposed on a top portion 107 of the upper 100 (e.g., including at least the metatarsal portion 103)”, [0085], “he contact surface 122 of the second layer 120, 120a-d (e.g., an exterior surface) may define a tread pattern that enhances traction on that surface….the contact surface 122 of the second layer 120 defines a series of channels 124 forming ribs or bars 126 that can be arranged at least substantially parallel (or parallel) to each other and to a 
Regarding claim 2, Crowley teaches, wherein the bellows extend over a vamp of the footwear article (124/126 extend over a vamp of 10, “the upper 100 includes a top second layer 120a disposed on a top portion 107 of the upper 100 (e.g., including at least the metatarsal portion 103)”, [0085], figures 1-3F).
Regarding claim 3, Crowley teaches, wherein the bellows extend across the metatarsal phalangeal joint region from an outsole at a first side of the footwear article to the outsole at a second side of the footwear article (124/126 extend across the 
Regarding claim 4, Crowley teaches, wherein the bellows curve back towards a heel of the footwear article (124/126 curve backwards towards 104/204, best shown in figure 3C, Examiner notes: 104/204 is disclosed in [0080]).
Regarding claim 5, Crowley teaches, wherein the upper is exposed between a toe cap and the wear guard (110 is exposed between an annotated toe cap and 120a, annotated figure 3A, see also figures 1-3F, Examiner notes: the upper is disclosed as “the upper assembly 100 includes a first layer 110 (e.g., an enclosure layer) that may extend from the phalanges upper portion 101 or the metatarsal upper portion 103 to the heel portion 104 of the upper 100”, [0083], therefore, the upper 110 is exposed between the toe cap and 120a as claimed).
Regarding claim 6, Crowley teaches, wherein the wear guard is a single-piece molded structure (“the upper 100 includes a top second layer 120a disposed on a top portion 107 of the upper 100 (e.g., including at least the metatarsal portion 103)”, [0085], “the channels 124 and/or grooves 128 are molded with the traction pad 120”, [0090], therefore, 120a is a single-piece molded structure, Examiner notes: 124 forms 126, “the second layer 120 defines a series of channels 124 forming ribs or bars 126…”, [0089]).
Examiner further notes that the limitation “wherein the wear guard is a single-piece molded structure”, recites a product-by process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though 
Regarding claim 7, Crowley teaches, further comprising a heel guard positioned at a heel of the footwear article (“the upper 100 includes a top second layer 120a disposed on a top portion 107 of the upper 100 (e.g., including at least the metatarsal portion 103) and a heel second layer 120b disposed on the first layer 110 in the heel portion 104 of the upper 100. The heel second layer 120b provides slip resistance for maintaining a position on an engaged surface, such as the trapeze board 530”, [0085], therefore, 120b is positioned at 104 of 10, figures 1-3F), the heel guard including ribs formed therein (“the contact surface 122 of the second layer 120, 120a-d (e.g., an exterior surface) may define a tread pattern that enhances traction on that surface…In the examples shown, the contact surface 122 of the second layer 120 defines a series of channels 124 forming ribs or bars 126 that can be arranged at least substantially parallel (or parallel) to each other and to a transverse axis 13 of the footwear article 10.  The ribs or bars 126 provide traction and allow escapement of water from the contact surface 122. Moreover, the parallel channels 124 may facilitate articulation or flexing of the top second layer 120, 120a about the traverse axis 13, thus allow the upper 100 to bend and flex with the movement of a received foot (e.g., with foot flexion)”, [0089], therefore, 120b includes 126 formed therein, figures 1-3F).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Spiller (2017/0215520) in view of Krajcir et al. (4,908,963)[Krajcir].
Regarding claim 1, Spiller teaches, A footwear article, comprising: an upper; and a wear guard (1010 comprises 1000 and 900, [0060], [0052], figures 9A-10E), the wear guard including bellows positioned at a metatarsal phalangeal joint region of the footwear article (“As a unitary component, the metatarsal guard and the toe cap 920 are connected to one another by a connecting hinge-like element 960 extending therebetweeen”, [0055], “A series of grooves 950 (see FIG. 9A) are defined on the first surface 932 of the first layer, dividing the first surface 932 into a plurality of pads 936”, [0056], therefore, 900 includes 950/960 positioned at an annotated metatarsal phalangeal joint region of 1010, [0056], annotated figure 10A, see also figures 9A-9C, Examiner notes: Applicant’s Specification in [0134], discloses the metatarsal phalangeal joint region as being reference number 101 and in [0103] discloses Elected Sub-Species B, which discloses “bellows profile 1001 instead includes notches 1010. Each of the notches 1010 advantageously include a first living hinge point 1012 and a second living hinge point 1014”, therefore, 950/960 are bellows positioned at a metatarsal phalangeal joint region as claimed), wherein the wear guard is a material (900 is disclosed as “The first layer 930 may be made of a first thermoplastic polyurethane, the 
While Spiller discloses an upper 1000, Spiller fails to teach, wherein the wear guard is a different material than the upper of the footwear article.
Krajcir, footwear with bellows, Abstract, teaches, wherein the wear guard is a different material than the upper of the footwear article (“The metatarsal guard 9 is a plastic molding consisting of a series of ribs 10, 11, 12 and 13, joined by webs 14, 15 and 16. The guard may be molded from any suitable plastic material, which is tough, flexible, relatively rigid but not brittle, such as polypropylene or ABS plastic”, Col. 2 ln. 10-15, “the upper 4 can be made of any material suitable for the purpose. Leather is conventionally used although man-made materials having similar properties may also be useful”, Col. 2 ln. 48-51, figures 1and 2a, therefore, 9 is a different material than the upper 4, see also, Col. 2 ln. 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wear guard of Spiller as being a different material than the upper of the footwear article as taught by Krajcir, in order to provide the user with a guard that is flexible “Since the metatarsal guard is located in exactly the point where maximum flexure will occur in the normal act of walking, it is necessary that the guard should be flexible.  Web members 14, 15 and 16 are provided 
Regarding claim 2, the combined references teach, wherein the bellows extend over a vamp of the footwear article (Spiller, 950 extend over a vamp of 1010, annotated figure 10A, Examiner notes: Applicant’s Specification in [0134], discloses that the vamp includes the metatarsal phalangeal joint region 101, “As may be seen at FIG. 11, wear guards may be positioned at one or more of the vamp (which includes the metatarsal phalangeal joint region 101)”).
Regarding claim 3, the combined references teach, wherein the bellows extend across the metatarsal phalangeal joint region from an outsole at a first side of the footwear article to the outsole at a second side of the footwear article (Spiller, as shown in annotated figure 10A, 960 of 950/960 extend across the annotated metatarsal phalangeal joint region from an outsole at a first side of 1010 to the outsole at a second side of 1010, annotated figures 10A, see also figures 10B-10D, “FIGS. 10A-E include perspective, front, right lateral, left lateral, and top views of one example of an external metatarsal guard and toe cap according to aspects of the technology”, [0025]).
Regarding claim 4, the combined references teach, wherein the bellows curve back towards a heel of the footwear article (“The metatarsal guard 910 extends along a longitudinal axis 915 and has a convex shape along the longitudinal axis as shown in FIGS. 9B-C, and a concave shape along a lateral axis 917 as shown in the cross-sectional views 9F-I, so that the arrangement generally conforms to the shape of a foot, for example. The lateral axis 917 is perpendicular to the longitudinal axis 915”, [0052], therefore, since 900 has “a convex shape along the longitudinal axis” and “a concave 
Regarding claim 5, the combined references teach, wherein the upper is exposed between a toe cap and the wear guard (1000 is exposed between 920 and 900, annotated figure 10A, Examiner notes: even though 920 is part of 900, this does not preclude that 1000 cannot be exposed between 920 and the remaining parts of 900, as shown in annotated figure 10A).
Regarding claim 6, the combined references teach, wherein the wear guard is a single-piece molded structure (Spiller, “The protective device 900 includes a metatarsal guard 910 and a toe cap 920 formed as an integral unit, for example, via injection molding”, [0052], therefore, 900 is a single-piece molded structure).

    PNG
    media_image1.png
    552
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    541
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    534
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    550
    540
    media_image4.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 2014/0130380 by Anderson which discloses an external heel counter.
2. 2014/0259788 by Dojan which discloses an external heel counter with billows.
3. 2001/0042324 by Filice which discloses a wear guard with bellows.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732